Title: From George Washington to William Milnor, 16 December 1773
From: Washington, George
To: Milnor, William



Sir,
Mount Vernon Decr 16th 1773

Leaving home about the middle of Octr for Williamsburg and not returng to it again till Thursday last, is the excuse I offer for not taking earlier notice of your favour of the 19th of October.
I have now to thank you for the Boulting Cloth you sent me wch is exceeding good & very applicable to the use it was designd. I have also to thank you for your care of the Goods brought in by Captn Cox & sent round by Daugherty, they came very safe to hand and I have to request the favour of you when you see Captn Cox next to make my Complimts to him at the sametime you inform him of the safe arrival of these things & assure him if he should ever come to Potomack again (as he seems to expect) that I shall always be glad to see him at this House.
I have not been unmindful of my promise in respect to the Fish Ho. before the next Season I shall have one erected for your accomn not doubting but it may turn out to both our advantages.
Having lately receivd a Letter from Jama. advg me that the Brig Anne & Elizabeth Thomas Pollock Master burthen abt 50 Tons would Sail from that Isld to Norfolk in this Colony & thence to Alexa. in all Novr I should be obligd to you as I have a Bottomry Bond upon this Vessell to make Insurance upon it to the amount of £300 Pensylva. Curry & forward me by the first Post an acct thereof—I will pay the cost of making this Insurance

to your Order or settle it with you in the Spring as shall be most agreeable to yourself being Sir Yr Most Obedt Hble Servt

Go: Washington

